—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate law clerk at Bare Hill Correctional Fa*660cility in Franklin County, was approved to assist Paul Peterson, a fellow inmate, with his legal work. Petitioner assisted Peterson in preparing a petition for a writ of habeas corpus for Peterson’s stepson, Direk Danzler, who was an inmate at Mid-state Correctional Facility in Oneida County. The habeas corpus petition was confiscated by a correction officer and petitioner was charged with, and found guilty of, providing legal assistance to another inmate without prior approval.
Although petitioner was authorized to assist Peterson, testimony established that this authorization did not include the preparation of a writ of habeas corpus on behalf of an inmate housed in a different institution. In light of the detailed misbehavior report and the supporting testimony presented at the hearing, we find that substantial evidence supports respondents’ determination (see, Matter of Di Rose v Coombe, 233 AD2d 799, 800; Matter of Rivera v Coughlin, 210 AD2d 543). We have considered petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.